By the Court.

Benning J.
delivering the opinion.
Did the Court below err, in refusing to grant the order for publication ? We think not.
The divorce cases in which, the Court is authorized to grant orders of this kind, are cases in which, the defendants “shall be out of the limits of this State.” Cobb Dig. 224.
Did the evidence in this case, show, that the defendant was out of the limits of this State ? It did not, by any means. It merely showed, that he was out of two counties of the State.
We think, that the application ought to have been accompanied by more evidence than this — by, at least, the affidavit of the plaintiff, or, of some other person, stating her belief, (and the reasons for it,) that the defendant was out of the State.
Useless to consider the other ground.
Judgment affirmed.